Deen, Chief Judge.
The defendant was indicted and convicted of the offense of burglary. The sole enumeration of error attacks the following portion of the charge: “The true question in all criminal cases is not whether it be possible that the conclusion to which the evidence points may be false, but is whether the evidence is sufficient to and does satisfy your minds and consciences to a moral and reasonable certainty and beyond all reasonable doubt that the defendant is guilty as charged.” Code § 38-110, stating the quantum of evidence to sustain a conviction, is in substantially the same language. “The phrases, ‘to a moral and reasonable certainty’ and ‘beyond a reasonable doubt,’ as applied to the quality of proof in a case, are identical in meaning.” Austin v. State, 6 Ga. App. 211 (1) (64 SE 670) (1909); Bivins v. State, 29 Ga. App. 49 (1) (113 SE 57) (1922). Nor was the instruction complained of an expression of opinion. Cf. Smith v. State, 170 Ga. 234 (3) (152 SE 482) (1929).

Judgment affirmed.


Birdsong and Sognier, JJ., concur.